Citation Nr: 1020129	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  04-29 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from June 1974 to July 
1977.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in March 2007 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions by verifying one of the Veteran's stressors, 
providing the Veteran a VA examination, and providing the 
Veteran a supplemental statement of the case.  See Stegall v. 
West, 
11 Vet. App. 268 (1998).  The Veteran testified at a Board 
video conference hearing in January 2007.  A transcript is of 
record.

Although a claimant may describe only one particular mental 
disorder in a service connection claim, the claim should not 
necessarily be limited to that disorder.  Rather, VA should 
consider the claim as a claim for any mental disability that 
may reasonably be encompassed by several factors including:  
the claimant's description of the claim, the symptoms the 
claimant describes, and information the claimant submits or 
VA develops and obtains in connection with the claim.  The 
Court has indicated that a claimant does not file a claim to 
receive benefits only for a particular psychiatric diagnosis, 
but rather for the affliction his mental condition, however 
diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  The Board acknowledges that post service treatment 
records not only show a diagnosis of PTSD, but also a 
diagnosis of depression.  However, the RO had already 
adjudicated the claim of depression by rating decision in 
June 2005 and the Veteran did not initiate an appeal.  Also, 
an October 2000 VA treatment record shows a diagnosis of 
schizoaffective disorder.  However, a September 2002 VA 
treatment record shows that after discontinuing his 
medication for schizoaffective disorder, the Veteran reported 
no symptoms.  Accordingly, he was then diagnosed with 
substance induced psychosis, which later resolved.  The Board 
notes that since substance induced psychosis resolved prior 
to the receipt of the Veteran's claim in December 2002, this 
disorder is not for consideration.  The Board therefore finds 
that the only issue on appeal is entitlement to service 
connection for PTSD.


FINDING OF FACT

The Veteran does not have PTSD based on a corroborated 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in April 2003 and November 2003.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

The RO provided the appellant with additional notice in March 
2006 and April 2007, subsequent to the August 2003 
adjudication.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence. 

While the March 2006 and April 2007 notices were not provided 
prior to the August 2003 adjudication, the claimant has had 
the opportunity to submit additional argument and evidence, 
and to meaningfully participate in the adjudication process.  
The claim was subsequently readjudicated in August 2006 and 
April 2010 supplemental statements of the case, following the 
provision of notice in March 2006 and April 2007.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Duty to Assist

VA has obtained service and VA treatment records, assisted 
the Veteran in obtaining evidence; afforded the Veteran a VA 
psychiatric examination in March 2010; and afforded the 
Veteran the opportunity to give testimony at a Board video 
conference hearing in January 2007.  The RO has undertaken 
various actions in an attempt to corroborate the stressor 
claimed by the Veteran.  It appears that official responses 
have been received and all necessary follow-up accomplished.  
No further action in this regard is necessary.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor. 

The Veteran reported that one of his stressors included the 
time when he was taken to a morgue to identify the body of a 
friend (W.C.M.), who had died in a motor vehicle accident.  
Personnel records show that the Veteran and W.C.M. were 
members of the 4th Squadron, 9th Cavalry, and 6th Air Cavalry 
Combat Brigade; and that both were radio operators.  The 
record now includes official confirmation that this 
individual died while assigned to the same unit as the 
Veteran and that the Veteran and this individual most likely 
knew each other.  However, the Veteran's claim that he had to 
actually identify the body has not been verified.  

Nevertheless, even conceding that there has been some 
corroboration of the claimed stressor, the determining factor 
in the present case is that the probative evidence shows that 
the Veteran does not meet the criteria for a medical 
diagnosis of PTSD as required by regulation.  

A September 2002 VA treatment record shows that the Veteran 
responded, "yes." when asked if he ever had a terrible 
experience; if in the past month he had been bothered by 
repeated disturbing memories, thoughts or images of one/more 
of the stressful events; if in the past month he felt 
distant/cut off from others; and if in the past month he had 
ever been "super alert" or watchful or on guard.  It was 
noted that a "yes" response to any question indicated a 
possibility of PTSD.  (Emphasis added). 

When the Veteran was seen in October 2003 at the VA, the 
diagnosis was chronic severe PTSD.  It was noted that 
criteria A was met as the Veteran was exposed to a traumatic 
experience; criteria B was met as the Veteran reported re-
experiencing the trauma; criteria C was met as the Veteran 
reported persistent avoidance of stimuli associated with the 
trauma and a numbing of general responsiveness; and criteria 
D was met as the Veteran reported persistent symptoms of 
increase arousal.  

A March 2005 VA treatment record shows that the Veteran 
requested being able to participate in a PTSD group.

The Veteran was afforded a VA examination in March 2010.  
After reviewing the Veteran's claim file, and after 
interviewing and examining the Veteran, the VA examiner 
stated that he did not find sufficient criteria to diagnose 
PTSD considering the Veteran's problems with credibility.  
The VA examiner instead diagnosed cocaine dependence, 
marijuana abuse, and substance-induced mood disorder.  The VA 
examiner had explained that the past diagnosis of PTSD did 
not take into account much of the Veteran's life history, or 
actual research or on whether the stressors actually 
occurred.  The VA examiner noted that the Veteran had claimed 
numerous PTSD symptoms, but many of which were better 
accounted for by his antisocial lifestyle and drug abuse.  He 
noted that this included paranoia, hypervigilance, and anger 
outburst.  

In an integrated summary, the VA examiner noted that the 
Veteran had alluded to a period of time where he was involved 
with drug dealing and older antisocial peers.  The Veteran 
also reported an alarming incident when he had killed his 
nephew, who had attacked him during a period of cocaine 
intoxication.  Based on his review of the claims file and 
actual examination of the Veteran, the examiner was of the 
opinion that a diagnosis of PTSD was not warranted..  

The Veteran is competent to report the types of symptoms he 
has experienced and the continuity of such symptoms.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007). However, 
diagnosing PTSD requires medical knowledge.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (2007).  

In the present case a medical examiner, with full knowledge 
of the Veteran's claimed in-service stressor and past reports 
of PTSD, was nevertheless of the opinion that a diagnosis of 
PTSD is not warranted.  The examiner further gave a detailed 
rationale as to why past reported diagnoses of PTSD were not 
persuasive.  Overall, the Board finds the March 2010 medical 
opinion to be entitled to more weight than the prior medical 
records referencing PTSD.  Among the factors for assessing 
the probative value of a medical opinion are the examiner's 
access to the claims file, and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Here, the VA examiner reviewed the Veteran's entire 
claims file, and interviewed and examined the Veteran.  
Additionally, the VA examiner discussed why the past 
diagnosis of PTSD was not persuasive.   

Based on the competent medical evidence of record, the Board 
must conclude that the Veteran does not have PTSD.  The Court 
has indicated that in the absence of proof of a present 
disability, there can be no valid claim for service 
connection, as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Thus, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for PTSD.  As the preponderance of the evidence 
weighs against the claims, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).  




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


